Proceeding pursuant to CPLR article 78 to review a determination of the respondent Board of Fire Commissioners of the Deer Park Fire District No. 14, dated March 11, 2005, which, after a hearing, suspended the petitioner from the Deer Park Fire Department for a period of one year.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
Judicial review of an administrative determination made after a hearing required by law is limited to whether that determination is supported by substantial evidence (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 179 [1978]). Here, the petitioner’s suspension for misconduct and insubordination was supported by substantial evidence at the hearing (see Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County, 34 NY2d 222, 231 [1974]; Matter of Szymborski [McIntyre], 31 AD2d 309, 310 [1969]).
The petitioner’s remaining contention is without merit. Prudenti, PJ., Mastro, Santucci and Dillon, JJ., concur.